Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/345,955 filed on 06/11/2021.  The claims 1 - 20 are examined below and are pending in this application.   

Information Disclosure Statement
The information disclosure statements (IDS) filed on September 06, 2022, June 16, 2022, and September 08, 2021 comply with the provision of 37 CFR 1.97, 1.98 and MPEP 609 and are considered by the Examiner.


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites, “ … 5 for monitoring a performance of … at each of a plurality of remote sites, … : …  for receiving operational data from … of each of the plurality of remote sites; … determine a plurality of local performance metrics associated with …  of each of the plurality of remote sites based on the operational data received from … of each of the plurality of remote sites; aggregate like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; display on … , … associated with a different one of the plurality of local performance metrics; display … the corresponding one of the plurality of aggregated performance metrics; display … a ranking of one or more of the remote sites by their corresponding local performance metric.....”.  Claims 1 -14 in view of the claim limitations, are directed to the abstract idea of  “…  monitoring a performance of … each of a plurality of remote sites, … : … receiving operational data from … each of the plurality of remote sites; … determine a plurality of local performance metrics associated with …  each of the plurality of remote sites based on the operational data received from …  each of the plurality of remote sites; aggregate like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; display … , … associated with a different one of the plurality of local performance metrics; display … the corresponding one of the plurality of aggregated performance metrics; display … a ranking of one or more of the remote sites by their corresponding local performance metric. …” . 
Claim 15 recites, “… determine a plurality of local performance metrics associated with … of each of a plurality of remote sites based on operational data received from … of each of the plurality of remote sites; aggregate like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; display … associated with a different one of the plurality of local performance metrics; and display …  the corresponding one of the plurality of aggregated performance metrics; allow a user to select one of the plurality of remote sites; and in response to selection of one of the plurality of remote sites, display a site view that includes at least some of the local performance metrics associated with the particular selected remote site….”. Claims 15 -18 in view of the claim limitations, are directed to the abstract idea of  “… determine a plurality of local performance metrics associated with … of each of a plurality of remote sites based on operational data …; aggregate like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; display … associated with a different one of the plurality of local performance metrics; and display …  the corresponding one of the plurality of aggregated performance metrics; allow a user to select one of the plurality of remote sites; and in response to selection of one of the plurality of remote sites, display a site view that includes at least some of the local performance metrics associated with the particular selected remote site…”.
Claim 19 recites, “… A method for monitoring a performance … at each of a plurality of remote sites, the method comprising: determining a plurality of local performance metrics associated … of each of a plurality of remote sites based on operational data received from … of each of the plurality of remote sites; aggregating like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; displaying ... associated with a different one of the plurality of local performance metrics; and displaying in each of the plurality of panels the corresponding one of the plurality of aggregated performance metrics; 18displaying in each of the plurality of panels a ranking of one or more of the remote sites by their corresponding local performance metric ….”. Claims 19 -20 in view of the claim limitations, are directed to the abstract idea of  “… A method for monitoring a performance … at each of a plurality of remote sites, the method comprising: determining a plurality of local performance metrics associated … of each of a plurality of remote sites based on operational data …; aggregating like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; displaying ... associated with a different one of the plurality of local performance metrics; and displaying in each of the plurality of panels the corresponding one of the plurality of aggregated performance metrics; 18displaying in each of the plurality of panels a ranking of one or more of the remote sites by their corresponding local performance metric…”.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite determining a plurality of local performance metrics associated … of each of a plurality of remote sites based on operational data …; aggregating like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; displaying ... associated with a different one of the plurality of local performance metrics; and displaying in each of the plurality of panels the corresponding one of the plurality of aggregated performance metrics; 18displaying in each of the plurality of panels a ranking of one or more of the remote sites by their corresponding local performance metric …”,  are directed to concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and thus, the claims are directed to the abstract grouping of mental processes.

Further, the claims are directed to aggregating performance metrics, and thus, the claims are directed mathematical relationships.

Accordingly, the claims are directed to mental processes and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ … “A multi-site Building Management System (BMS)”, “a local BMS”, “a port”, “a display; a controller operatively coupled to the display and the port, the controller configured to:”, “the display a plurality of panels”, “in each of the plurality of panels…” in claim 1; “The multi-site Building Management System (BMS)” in claim 2; “The multi-site Building Management System (BMS)”, “the controller”, in claim 3, claim 4; “The multi-site Building Management System (BMS)”, “the controller”, in claim 5, claim 6, claim 7;  “The multi-site Building Management System (BMS) ”, “the local BMS” in claim 8, claim 9, claim 10, claim 11;  “The multi-site Building Management System (BMS)", “the controller”, in claim 12; “The multi-site Building Management System (BMS)”, “the controller”,  “the local BMS”, in claim 13; “The multi-site Building Management System (BMS)”, “one of the pieces of equipment” in claim 14;  “A non-transient computer readable medium storing thereon instructions that when executed by a processor cause the processor to:”, “a local BMS”, “on the display a plurality of panels, each panel”, “in each of the plurality of panels” in claim 15; “The non-transient computer readable medium”, “the instructions further cause the processor to”, “the local BMS” in claim 16; “The non-transient computer readable medium”,  in claim 17; “The non-transient computer readable medium”, “a first one of the plurality of panels” , “a second one of the plurality of panels”, “by the local BMS” in claim 18; “of a local BMS”, “on a display a plurality of panels, each panel”, in claim 19;  no additional elements in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer tool to perform an abstract idea  - See MPEP 2106.05 (f).  

Furthermore, with respect to the “…receiving operational data …”, “… display … performance metrics …”, “… collecting operating data …”,  “…display an indication …”, “… display a map view…”   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a panel, a local building management system, a multi-site building management system) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 


When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-14, 17-18 and 20 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [page 4 lines 30-35] –[page 6 lines 1-5], [page 30 lines 30-35] (describing the  a computing unit with data storage and data processing elements that allow the Hardware Module to e.g., perform data processing, and with communication elements for communicating with other Hardware Modules …can be implemented by  means of a variety of hardware entities …). 

Furthermore, with respect to the “…receiving operational data …”, “… display … performance metrics …”, “… collecting operating data …”,  “…display an indication …”, “… display a map view…”   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a panel, a local building management system, a multi-site building management system) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Eckenrode (US 10,956,627 B1).

Regarding Claim 1, 

A multi-site Building Management System (BMS) for monitoring a performance of a local BMS at each of a plurality of remote sites, the multi-site BMS comprising: a port for receiving operational data from the local BMS of each of the plurality of remote sites; 

Eckenrode teaches a system 100 which defines high performance buildings as an, group of buildings, sites and/or communities whose performance achieves or exceeds performance targets set during pre-planning, planning, …., Eckenrode [column 3 lines 52-67] – [column 4 lines 1-10]

Eckernrode discloses FIG. 1. The dashboard display 138 can display, dynamically, aggregate portfolio metrics, individual building metrics, utility metrics, IAQ/IEQ metrics, and/or building portfolio maps and/or metrics., Eckenrode [column 8 lines 12-20]


a display; a controller operatively coupled to the display and the port, the controller configured to: 

Eckenrode discloses the integrated interface 130 can receive the predicted building performance metrics., Eckenrode [column 4 lines 20-30], [column 5 lines 45-48]

determine a plurality of local performance metrics associated with the local BMS of each of the plurality of remote sites based on the operational data received from the local BMS of each of the plurality of remote sites; 

Eckenrode discloses the virtual performance model generator 114 can utilize … information to generate a virtual building performance model having a plurality of predicted building performance metrics, Eckenrode [column 5 lines 1-5]; Eckenrode discloses the data transmission devices 124 can use the information to generate or to calculate a plurality of trended building performance metrics., Eckenrode  [column column 4 lines 14-18], [column 5 lines 45-50]

aggregate like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; 

Eckenrode [column 4 lines 20-30], [column 5 lines 45-48], 


display on the display a plurality of panels, each panel associated with a different one of the plurality of local performance metrics; 

Eckenrode discloses the integrated interface 130 can include a computer system or computing device that configures and implements a building performance assessment platform 132. The building performance assessment platform 132 implements and utilizes an interrogation-based commissioning assistance module 134, a dynamic decision matrix output production module 136, and a dashboard display 138., Eckenrode [column 4 lines 45-48], 
Eckenrode discloses FIGS. 8A-8D illustrate exemplary output for the dashboard 450 shown in FIGS. 4A-4B…. Referring to FIG. 8A … The landing page 800 provides a building owner with key building performance indicators for various portfolios of connected building. … Referring to FIG. 8B with continuing reference to the foregoing figures, an energy use metrics tab 836 is shown. … The energy use metrics tab 836 can display property details and energy use metrics for the current year and for past years. … Referring to FIG. 8C with continuing reference to the foregoing figures, a consumption tab 854 is shown. The consumption tab 854 can be a utilities consumption tab that provides real-time consumption data from attached metering for a particular building. … Referring to FIG. 8D with continuing reference to the foregoing figures, a sensor tab 864 is shown. … The sensor tab 864 can include a pair of graphs 866-868 that can illustrate real-time temperature, humidity and indoor environmental quality data output. … also include a graphical representation of a floor plan 870 Eckenrode [column 16 line 5 – column 17 line 34],


display in each of the plurality of panels the corresponding one of the plurality of aggregated performance metrics; 

Eckenrode [column 4 lines 45-48], Eckenrode [column 8 lines 12-20] and
Eckenrode discloses the integrated interface 130 can configure and implement the dashboard display 138 shown in FIG. 1. The operation of the dashboard display 138 is represented by steps 348-366 in FIGS. 3F-3G. At 348, the integrated interface 130 determines whether a user has requested an aggregated portfolio metrics display. If the output has been requested, the dashboard display 138 generates an aggregated portfolio metrics display at 350, Eckenrode [column 9 lines 43-55],
 Eckenrode discloses FIGS. 8A-8D illustrate exemplary output for the dashboard 450 shown in FIGS. 4A-4B…. Referring to FIG. 8A … The landing page 800 provides a building owner with key building performance indicators for various portfolios of connected building. … Referring to FIG. 8B with continuing reference to the foregoing figures, an energy use metrics tab 836 is shown. … The energy use metrics tab 836 can display property details and energy use metrics for the current year and for past years. … Referring to FIG. 8C with continuing reference to the foregoing figures, a consumption tab 854 is shown. The consumption tab 854 can be a utilities consumption tab that provides real-time consumption data from attached metering for a particular building. … Referring to FIG. 8D with continuing reference to the foregoing figures, a sensor tab 864 is shown. … The sensor tab 864 can include a pair of graphs 866-868 that can illustrate real-time temperature, humidity and indoor environmental quality data output. … also include a graphical representation of a floor plan 870 Eckenrode [column 16 line 5 – column 17 line 34],


display in each of the plurality of panels a ranking of one or more of the remote sites by their corresponding local performance metric.  

Eckenrode discloses assessments against building performance against established goals, Eckenrode [Figure 1], [Figure 9A and all associated text]. And Eckenrode discloses at 901, an integrated interface receives a building performance model having a plurality of predicted building performance metrics. …  At 903, a platform is generated to facilitate the comparison of the predicted building performance metrics with the trended building performance metrics to identify performance gaps. … At 909, the integrated interface provides output to enable impact assessments for owners for sustainability goals, first costs and long term operating costs through the dashboard. … At 910, the integrated interface provides output to enable visual identification of the relationship between trended and predicted building performance., Eckenrode [column 9 lines 43-55], Eckenrode column 17 lines 64 lines 1-4] –[column 18 lines -66]

Eckenrode teaches the landing page 800 can also display various indicia 812 of building statistics for a particular building, building portfolio, or building project. … The landing page 800 provides building owners with the ability to click onto the building icons 808-810 to obtain various key performance metrics, indicators, sensor outputs, and/or measurements for the buildings that are associated therewith.    the landing page 800 includes a list 814 of key indicators/metrics for the building associated with building icon 808 and a list 816 of key indicators/metrics for the building associated with building icon 810.…. The energy use metrics tab 836 provides building owners with the ability to perform an energy use intensity analysis. The energy use metrics tab 836 can display property details and energy use metrics for the current year and for past years., Eckenrode [Figure 8A-8C], [column 16 lines 12-52], Eckenrode [column 17 lines 4-22] 



Regarding Claim 2, 

The multi-site Building Management System (BMS) of claim 1, wherein aggregating comprises one or more of: averaging like ones of the plurality of local performance metrics from the plurality of remote sites; 

Eckenrode teaches the landing page 800 can also display various indicia 812 of building statistics for a particular building, building portfolio, or building project. … the landing page 800 includes a list 814 of key indicators/metrics for the building associated with building icon 808 and a list 816 of key indicators/metrics for the building associated with building icon 810.…. The energy use metrics tab 836 provides building owners with the ability to perform an energy use intensity analysis. The energy use metrics tab 836 can display property details and energy use metrics for the current year and for past years., (chart provides an average and a total/sum/aggregation)  … Eckenrode discloses the energy use metrics tab 836 can display a property icon 838 that can represent a building and/or a portfolio of buildings … and a table 842 that displays various energy use metrics measured at various time embodiments. … the energy use metrics include EnergyStar® scores 844, site EUI 846, source EUI 848, greenhouse gas emissions 850, and total utilities costs 852., Eckenrode [Figure 8A-8C], [column 16 lines 12-52]

Eckenrode discloses the consumption tab 854 can display trending information that can be combined with model trend data to give building owners the ability to control building usage. This information can be used to identify issues ranging from inefficient systems to buildings that are being operated outside of designed/commissioned parameters., Eckenrode [column 17 lines 4-22] 



summing like ones of the plurality of local performance metrics from the plurality of remote sites; computing a score based on like ones of the plurality of local performance metrics from the plurality of remote sites; and ranking like ones of the plurality of local performance metrics from the plurality of remote sites.  

Eckenrode discloses the energy use metrics tab 836 provides building owners with the ability to perform an energy use intensity analysis. The energy use metrics tab 836 can display property details and energy use metrics for the current year and for past years. …  the energy use metrics include EnergyStar® scores 844, Eckenrode [Figure 8A-8C], [column 16 lines 12-60]  and Eckenrode [column 17 lines 4-22] 



Regarding Claim 3, 

The multi-site Building Management System (BMS) of claim 1, wherein the controller is further configured to process each of the plurality of local performance metrics of each of the plurality of remote sites to identify those that do not meet a predefined criteria.  

Eckenrode discloses the consumption tab 854 can display trending information that can be combined with model trend data to give building owners the ability to control building usage. This information can be used to identify issues ranging from inefficient systems to buildings that are being operated outside of designed/commissioned parameters., Eckenrode [column 17 lines 14-16] 



Regarding Claim 4, 

The multi-site Building Management System (BMS) of claim 3, wherein the controller is further configured to classify each of the plurality of local performance metrics of each of the plurality of remote sites that do not meet the predefined criteria as needing attention.  

Eckenrode discloses inefficient system being operated., Eckenrode [column 17 lines 14-16] 


Regarding Claim 5, 

The multi-site Building Management System (BMS) of claim 2, wherein the controller is further configured to aggregate like ones of the plurality of local performance metrics from the plurality of remote sites that are classified as needing attention, and display an indication of the aggregation of those needing attention on the corresponding one of the plurality of panels.  

Eckenrode discloses integrated interface provides output for visually assessing a plurality of key performance indicators for a building., Eckenrode [column 19 lines 60-65], [Figure 8]



Regarding Claim 6, 

The multi-site Building Management System (BMS) of claim 1, wherein the controller is further configured to display a map view adjacent the plurality of panels, wherein the map view displays a geographical location of at least some of the plurality of remote sites.  

Eckenrode discloses the landing page 800 includes a drop-down list 802 of building portfolios and/or buildings and a pair of maps 804-806 that can display building icons 808-810 that can represent buildings within a particular building portfolio. Eckenrode [column 16 line 5-25]



Regarding Claim 7, 

The multi-site Building Management System (BMS) of claim 6, wherein the controller is further configured to allow a user to select a sub-set of the plurality of remote sites on the map view, and in response, aggregate like ones of the plurality of local performance metrics from only the sub-set of the plurality of remote sites, and display in each of the plurality of panels the corresponding one of the plurality of aggregated performance metrics for only the sub-set of the plurality of remote sites.  

Eckenrode [column 16 line 5-25]

 

Regarding Claim 9, 

The multi-site Building Management System (BMS) of claim 1, wherein one of the local performance metrics is associated with comfort provided by the local BMS.  

Eckenrode [column 5 lines 45-48],  and Eckenrode discloses sensor tab 864 can support multiple connection types and protocols to provide trending information relating to sensor output. This trending information can be combined with model trending data to give building owners the ability to control building environmental conditions and air quality, such as ambient lighting, biometrics, CO2, CO, circadian lighting, formaldehyde, humidity, internally generated noise, Pb, O3, PM2.5, PM10, Rn, sound pressure level, temperature, VOCs, water quality and/or other environmental factors. The trending information can be used to produce other charts that illustrate comfort zones or areas for other sensor output. For example, the sensor tab 864 can display a dynamic psychrometric chart 872 that can be used to illustrate thermal comfort by identifying areas or zones in which temperature and humidity are at comfortable levels., Eckenrode [column 17 lines 35-65]


Regarding Claim 10, 

The multi-site Building Management System (BMS) of claim 1, wherein one of the local performance metrics is associated with energy usage by the local BMS.  

Eckenrode discloses generate an energy use metrics tab for displaying energy use metrics output,  Eckenrode [column 23 lines 8-50], [column 24 lines 10-15]



Regarding Claim 12, 

The multi-site Building Management System (BMS) of claim 1, wherein the controller is further configured to: allow a user to select one of the plurality of remote sites; and in response to selection of one of the plurality of remote sites, display a site view that includes at least some of the local performance metrics associated with the particular selected remote site.  

Eckenrode teaches displaying a particular building portfolio and building statistics of a particular building, Eckenrode [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68] 


Regarding Claim 13, 

The multi-site Building Management System (BMS) of claim 12, wherein the controller is further configured to: in response to selection of one of the plurality of remote sites, display performance indicators associated with one or more pieces of equipment that are part of the local BMS at the selected remote site; allow a user to select one of the pieces of equipment that are part of the local BMS at the selected remote site; and in response to selection of one of the pieces of equipment that are part of the local BMS at the selected remote site, display an equipment view that includes additional information associated with the operation of the to select one of the pieces of equipment.  


Eckenrode discloses the landing page 800 includes links to others tabs with similar metrics … and/or sensor tab 458 shown in Figs 4A-4B., Eckenrode [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68] 



Regarding Claim 15, 

A non-transient computer readable medium storing thereon instructions that when executed by a processor cause the processor to: determine a plurality of local performance metrics associated with a local BMS of each of a plurality of remote sites based on operational data received from the local BMS of each of the plurality of remote sites; aggregate like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; 

Eckenrode [column 3 lines 52-67] – [column 4 lines 1-10]; Eckenrode [column 8 lines 12-20]


display on the display a plurality of panels, each panel associated with a different one of the plurality of local performance metrics; 

Eckenrode [column 4 lines 45-48]

and display in each of the plurality of panels the corresponding one of the plurality of aggregated performance metrics; 

Eckenrode [column 4 lines 20-30], [column 5 lines 45-48], 

allow a user to select one of the plurality of remote sites; and in response to selection of one of the plurality of remote sites, display a site view that includes at least some of the local performance metrics associated with the particular selected remote site.  

Eckenrodge [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68], [Figure 4A-4B]



Regarding Claim 16, 

The non-transient computer readable medium of claim 15, wherein the instructions further cause the processor to: in response to selection of one of the plurality of remote sites, display performance indicators associated with one or more pieces of equipment that are part of the local BMS at the selected remote site; allow a user to select one of the pieces of equipment that are part of the local BMS at the selected remote site; and 17in response to selection of one of the pieces of equipment that are part of the local BMS at the selected remote site, display an equipment view that includes additional information associated with the operation of the selected one of the pieces of equipment.  

Eckenrodge [Figs 4A-4B]., Eckenrode [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68]



Regarding Claim 19, 

A method for monitoring a performance of a local BMS at each of a plurality of remote sites, the method comprising: determining a plurality of local performance metrics associated with a local BMS of each of a plurality of remote sites based on operational data received from the local BMS of each of the plurality of remote sites; 

Eckenrode [column 3 lines 52-67] – [column 4 lines 1-10]; Eckenrode [column 8 lines 12-20]


aggregating like ones of the plurality of local performance metrics from the plurality of remote sites, resulting in a plurality of aggregated performance metrics; displaying on a display a plurality of panels, each panel associated with a different one of the plurality of local performance metrics; 

Eckenrode [column 4 lines 20-30], [column 4 lines 45-48] , [column 5 lines 45-48], 


and displaying in each of the plurality of panels the corresponding one of the plurality of aggregated performance metrics; 18displaying in each of the plurality of panels a ranking of one or more of the remote sites by their corresponding local performance metric.  

Eckenrode teaches displaying a particular building portfolio and building statistics of a particular building,  and a list if indicators  for sites and metrics for the sites Eckenrode [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68]  and Eckenrode [column 4 lines 20-30], [column 5 lines 45-48]; Eckenrode [column 9 lines 43-55], Eckenrode column 17 lines 64 lines 1-4] –[column 18 lines -66] Eckenrode [Figure 8A-8C], [column 16 lines 12-52], Eckenrode [column 17 lines 4-22] 



Regarding Claim 20, 

The method of claim 19, wherein aggregating comprises one or more of: averaging like ones of the plurality of local performance metrics from the plurality of remote sites; summing like ones of the plurality of local performance metrics from the plurality of remote sites; computing a score based on like ones of the plurality of local performance metrics from the plurality of remote sites; and ranking like ones of the plurality of local performance metrics from the plurality of remote sites.

Eckenrode [Figure 8A-8C], [column 16 lines 12-52], Eckenrode [column 17 lines 4-22]  and Eckenrode [column 9 lines 43-55], Eckenrode column 17 lines 64 lines 1-4] –[column 18 lines -66]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 11, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckenrode (US 10,956,627 B1) in view of AU (2010/245,746 A1).


Regarding Claim 8, 

The multi-site Building Management System (BMS) of claim 1, wherein one of the local performance metrics is associated …  by the local BMS.  

Eckenrode discloses the landing page 800 provides building owners with the ability to click onto the building icons 808-810 to obtain various key performance metrics, indicators, sensor outputs, and/or measurements for the buildings that are associated therewith., Eckenrode [column 16 line 25-42] and Eckenrode discloses supported the foregoing computing systems, wherein the integrated interface provides output for visually assessing a plurality of key performance indicators for a building., Eckenrode [column lines 19 lines 59-68]


Eckenrode discloses inefficient system being operated., Eckenrode [column 17 lines 14-16] 

Although highly suggested, Eckenrode does not teach:
“… includes one or more alarms issued by…”
Hedley teaches:
“… includes one or more alarms issued by…”
Hedley [Figure 29],[037] teaches Figure 29 shows alert logic for determining building level alerts., Hedley [Figure 29],[037] and Hedley [046] teaches Figure 9 shows examples 900 of automated analysis of intelligent alarms and detection of maintenance activities, Hedley [Figure 29],[037],[078], [Figure 9], [046].

Eckenrode teaches an integrated interface receives the building performance model. Hedley teaches  energy analysis of a building. It would have been obvious before the effective filing data to combine building performance metrics, as taught by Eckenrode, with intelligent alarms and detection of maintenance, as taught by Hedley to improve the efficiency if a building’s energy and maintenance by delivering an energy framework. 




Regarding Claim 11, 

The multi-site Building Management System (BMS) of claim 1, wherein: a first one of the plurality of panels is associated with a first local performance metric, and the first local performance metric is associated …  by the local BMS;  

Eckenrode teaches displaying a particular building portfolio and building statistics of a particular building,  and a list if indicators  for sites and metrics for the sites Eckenrode [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68] 


Eckenrode discloses inefficient system being operated., Eckenrode [column 17 lines 14-16] 

a second one of the plurality of panels is associated with a second local performance metric, and the second local performance metric is associated with comfort provided by the local BMS;  and a third one of the plurality of panels is associated with a third local performance metric, and the third local performance metric is associated with energy usage by the local BMS.  

Eckenrode [column 17 lines 35-65]

Although highly suggested, Eckenrode does not teach:
“… includes one or more alarms issued by…”
Hedley teaches:
“… includes one or more alarms issued by…”
Hedley [Figure 29],[037] teaches Figure 29 shows alert logic for determining building level alerts., Hedley [Figure 29],[037] and Hedley [046] teaches Figure 9 shows examples 900 of automated analysis of intelligent alarms and detection of maintenance activities, Hedley [Figure 29],[037],[078], [Figure 9], [046].

Eckenrode teaches an integrated interface receives the building performance model. Hedley teaches  energy analysis of a building. It would have been obvious before the effective filing data to combine building performance metrics, as taught by Eckenrode, with intelligent alarms and detection of maintenance, as taught by Hedley to improve the efficiency if a building’s energy and maintenance by delivering an energy framework. 



Regarding Claim 14, 

The multi-site Building Management System (BMS) of claim 13, wherein the additional information associated with the operation of the to select one of the pieces of equipment includes … issued by the selected one of the pieces of equipment, sensor values associated with the operation of the select one of the pieces of equipment, control signals associated with the operation of the select one of the pieces of equipment and a schedule associated with the select one of the pieces of equipment.  

Eckenrode [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68], [Figure 4A -4B]  and

Eckenrode discloses inefficient system being operated., Eckenrode [column 17 lines 14-16] 

Although highly suggested, Eckenrode does not teach:
“… includes one or more alarms issued by…”
Hedley teaches:
“… includes one or more alarms issued by…”
Hedley [Figure 29],[037] teaches Figure 29 shows alert logic for determining building level alerts., Hedley [Figure 29],[037] and Hedley [046] teaches Figure 9 shows examples 900 of automated analysis of intelligent alarms and detection of maintenance activities, Hedley [Figure 29],[037],[078], [Figure 9], [046].

Eckenrode teaches an integrated interface receives the building performance model. Hedley teaches  energy analysis of a building. It would have been obvious before the effective filing data to combine building performance metrics, as taught by Eckenrode, with intelligent alarms and detection of maintenance, as taught by Hedley to improve the efficiency if a building’s energy and maintenance by delivering an energy framework. 



Regarding Claim 17, 

The non-transient computer readable medium of claim 16, wherein the additional information associated with the operation of the selected one of the pieces of equipment … the selected one of the pieces of equipment, sensor values associated with the operation of the select one of the pieces of equipment, control signals associated with the operation of the select one of the pieces of equipment and a schedule associated with the select one of the pieces of equipment.  

Eckenrode [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68], [Figure 4A -4B]  and Eckenrode [column 17 lines 35-65]
And 
Eckenrode discloses inefficient system being operated., Eckenrode [column 17 lines 14-16] 

	Although highly suggested, Eckenrode does not teach:
“… includes one or more alarms issued by…”
Hedley teaches:
“… includes one or more alarms issued by…”
Hedley [Figure 29],[037] teaches Figure 29 shows alert logic for determining building level alerts., Hedley [Figure 29],[037] and Hedley [046] teaches Figure 9 shows examples 900 of automated analysis of intelligent alarms and detection of maintenance activities, Hedley [Figure 29],[037],[078], [Figure 9], [046].

Eckenrode teaches an integrated interface receives the building performance model. Hedley teaches  energy analysis of a building. It would have been obvious before the effective filing data to combine building performance metrics, as taught by Eckenrode, with intelligent alarms and detection of maintenance, as taught by Hedley to improve the efficiency if a building’s energy and maintenance by delivering an energy framework. 

Regarding Claim 18, 

The non-transient computer readable medium of claim 15, wherein: a first one of the plurality of panels is associated with a first local performance metric, and the first local performance metric is …  issued by the local BMS; a second one of the plurality of panels is associated with a second local performance metric, and the second local performance metric is associated with comfort provided by the local BMS; and a third one of the plurality of panels is associated with a third local performance metric, and the third local performance metric is associated with energy usage by the local BMS.  

Eckenrode [column 16 line 25-42],  Eckenrode [column lines 19 lines 59-68], [Figure 4A -4B]  and Eckenrode [column 17 lines 35-65]
	and 
Eckenrode discloses inefficient system being operated., Eckenrode [column 17 lines 14-16] 

Although highly suggested, Eckenrode does not teach:
“… includes one or more alarms issued by…”
Hedley teaches:
“… includes one or more alarms issued by…”
Hedley [Figure 29],[037] teaches Figure 29 shows alert logic for determining building level alerts., Hedley [Figure 29],[037] and Hedley [046] teaches Figure 9 shows examples 900 of automated analysis of intelligent alarms and detection of maintenance activities, Hedley [Figure 29],[037],[078], [Figure 9], [046].

Eckenrode teaches an integrated interface receives the building performance model. Hedley teaches  energy analysis of a building. It would have been obvious before the effective filing data to combine building performance metrics, as taught by Eckenrode, with intelligent alarms and detection of maintenance, as taught by Hedley to improve the efficiency if a building’s energy and maintenance by delivering an energy framework. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623